Citation Nr: 0309632	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-18 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for left ankle 
instability with arthralgia (left ankle disability), 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for right ankle 
disability with arthralgia (right ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
October 1991, including service in the Southwest Asia theater 
of operations during the Persian Gulf War.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied entitlement to increased ratings for 
the veteran's left and right ankle disabilities.  The veteran 
perfected a timely appeal of this determination to the Board.

In the June 2000 rating decision, the RO also denied service 
connection for low back disability and notified him of this 
determination later that same month.  Although in August 2000 
the veteran filed a Notice of Disagreement challenging this 
determination, after the RO issued him a Statement of the 
Case (SOC) later that same month, in statements filed at the 
RO in September 2000 and May 2001, he specifically notified 
the RO that he was withdrawing this claim.  See 38 C.F.R. 
§ 20.204(c) (2002).  As such, this issue is not before the 
Board.

In a July 2001 statement filed at the RO that same month, 
however, the veteran asserted a new claim seeking service 
connection for low back disability, reiterating his 
contention that it resulted from the same in-service fall 
that caused his right and left ankle disabilities.  In that 
statement, he also requested service connection for numbness 
and crepitus of the shoulders, elbows, wrists, knees and 
ankles on the basis that those conditions "were associated 
with the Gulf War Syndrome."  In addition, the veteran 
maintained that service connection was warranted for hearing 
loss and tinnitus on the ground that those disabilities 
stemmed from in-service acoustic trauma.  To date, the RO has 
not acknowledged the veteran's application to reopen his 
claim of service connection for low back disability.  The RO 
has likewise not acknowledged his original claims seeking 
service connection for shoulder, elbow, knee disabilities or 
hearing loss and tinnitus.  These claims are thus referred to 
the RO for appropriate action.

In May 2002, the veteran, accompanied by his representative, 
offered testimony at the RO before the undersigned traveling 
Veterans Law Judge (formerly referred to as a Member of the 
Board).  

Finally, in the June 2000 rating action, the RO also denied 
entitlement to an increased evaluation for his left eye 
disorder, Adies pupil.  Although the veteran perfected an 
appeal of this claim to the Board, during the May 2002 Board 
hearing, he specifically withdrew this claim.  As such, this 
issue is also no longer before the Board.  See 38 C.F.R. 
§ 20.204(c) (2002).


REMAND

During the May 2002 Board hearing, the veteran reported 
receiving regular VA outpatient care at the VA outpatient 
treatment clinic located on Temple Street in Los Angeles, 
California, for numerous complaints related to his left and 
right ankle disabilities.  In addition, in a February 2003 
statement, the veteran reiterated that he was receiving 
"ongoing" treatment for these conditions at the "Downtown 
LA Outpatient Veterans Clinic," and identified his regular 
treating physician at that facility.  The record also 
reflects that he has been treated at the Long Beach, 
California, VA Medical Center during this appeal.  To date, 
however, records of his VA outpatient treatment, dated since 
December 1999, have not been associated with the claims 
folder and considered by the RO.  As such, this matter must 
be remanded to the RO for further development.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of the veteran's treatment for 
left and right ankle problems dated since 
December 1998.  This should specifically 
include any outstanding records of the 
veteran's treatment at the Long Beach and 
West Los Angeles, California, VA Medical 
Centers, dated since December 1999.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
left and right ankle disabilities.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge this review in the 
examination report.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should reported in detail.  In the 
examination report, the physician should 
offer specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination of the left and right 
ankle.  Further, the examiner should 
indicate whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or weakness 
of as a result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims seeking increased 
ratings for his left and right ankle 
disabilities.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


